    Case 18-14985-elf      Doc 50     Filed 02/05/19 Entered 02/05/19 16:16:34            Desc Main
                                      Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re                                                :
                                                                Chapter 13
    CAROL R. BURNS,                                  :

                                                    :
                   Debtor(s)
                                                     :          Bankruptcy No. 18-14985 ELF

                                                ORDER

                   AND NOW, it is

1.*(X ) ORDERED that since we find that the debtor(s) have failed to pay the prescribed filing fee in full
within the requisite time period, this case, be, and the same hereby is, DISMISSED.

2.*( ) ORDERED that since we find that the debtor(s) have failed to attend the hearing mandated under 11
U.S.C. Sec.341 and have failed to attend the hearing to explain their absence at the Sec. 341 hearing, this
case be and the same hereby is, DISMISSED.

3.*( ) ORDERED that since this debtor has a prior pending case, this case be, and the same
hereby is , DISMISSED (11 U.S.C. Sections 105, 1307 (c)).




Date: February 5, 2019
                                                     Eric L. Frank
                                                     United States Bankruptcy Judge

* Each numbered paragraph of this order is operative only if the box next to the number designating that
paragraph is checked.

b3.frm
